Remark Media, Inc. 3930 Howard Hughes Parkway, Suite 400 Las Vegas, Nevada 89169 November 12, 2015 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Greg Dundas Re: Remark Media, Inc. Registration Statement on Form S-3 File No. 333-207896 Mr. Dundas: The undersigned Registrant under the above-referenced Registration Statement hereby requests acceleration of the effective date of the Registration Statement to November 13, 2015 at 4:00 p.m., Eastern Time, or as soon thereafter as practicable. The undersigned Registrant hereby reserves the right to withdraw this request orally and grants such right to its counsel, Robert H. Friedman, Esq., of the law firm of Olshan Frome Wolosky LLP. The Registrant hereby acknowledges that: should the Securities and Exchange Commission (the “Commission”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Registrant may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, REMARK MEDIA, INC. By: /s/ Douglas M. Osrow Name: Douglas M. Osrow Title: Chief Financial Officer
